Citation Nr: 0106732	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-21 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for major 
depression, currently rated as 50 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
fractured jaw, currently rated as 40 percent disabling.

3.  Entitlement to a higher rating for headaches, initially 
assigned a 10 percent evaluation, effective as of July 1992.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
esotropia of the left eye (left eye disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had periods of active duty for training (ADT) as 
a member of the Pennsylvania National Guard from September 
1978 to April 1980, including a period of ADT from September 
1978 to March 1979, during which time he sustained a jaw 
fracture.  He also had a period of active service from July 
1980 to June 1981, characterized as under other than 
honorable conditions, and from which he was discharged 
administratively for "conduct Triable by court-martial."  
In an administrative determination of July 1987, the RO held 
that such discharge, as a result of willful misconduct, was 
under condition that precluded VA benefits, exclusive of 
health care under Chapter 17 of Title 38, United States Code.  

In May 1995, the issues of entitlement to an increased 
evaluation for residuals of a fractured jaw (rated 
40 percent) and entitlement to a total rating for this 
condition under 38 C.F.R. § 4.30 (2000) based on surgery 
during a September 1993 VA hospitalization were before the 
Board.  The Board remanded the case to the RO for additional 
development and for consideration of service connection for a 
psychiatric condition, headaches, and an eye disability.

An April 1996 RO rating decision denied an increased 
evaluation for residuals of a fractured jaw (rated 
40 percent); and granted service connection for major 
depression and assigned a 30 percent rating for this 
condition, effective from July 1992.  On July 21, 1998, a RO 
rating decision denied an increased evaluation for residuals 
of a fractured jaw (rated 40 percent); increased the 
evaluation for the major depression from 30 to 50 percent, 
effective from July 1992, and assigned a total rating for 
this condition from January 1995 to April 1995 under the 
provisions of 38 C.F.R. § 4.29 (2000); granted service 
connection for headaches and assigned a 10 percent 
evaluation, effective from July 1992; and denied the claim 
for service connection for esotropia of the left eye as not 
well grounded.  This latter rating decision also assigned a 
total rating for the veteran's service-connected disabilities 
based on unemployability, effective from July 1992.

In a signed statement, dated July 27, 1998, the veteran 
withdrew his appeal with respect to all pending issues.  
Hence, those issues are not for appellate consideration.  
38 C.F.R. § 20.204 (2000).  Since that time, however, the 
veteran has perfected new appeals to the Board for increased 
ratings for his major depression and residuals of a fractured 
jaw as well as with respect to the propriety of the initial 
10 percent evaluation assigned for his headaches.  The 
veteran has also perfected an appeal with respect to his 
claim for service connection for a left eye disability; 
however, as service connection was previously denied for this 
condition in January 1995 and the veteran's appeal was 
withdrawn in July 1998, as the RO pointed out in September 
1999, the January 1995 decision became final.  38 C.F.R. 
§ 104(a).  As such, VA must initially determine whether the 
veteran presented new and material evidence sufficient to 
reopen a claim for this benefit prior to readjudicating the 
issue de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  Under the circumstances, the Board has 
classified the issues for consideration as shown on the first 
page of this decision.


REMAND

Various relevant evidence was received by VA in 1999 and 2000 
that has not all been considered by the RO and covered in a 
supplemental statement of the case, including some VA reports 
of the veteran's treatment and evaluations in 1999 for 
psychiatric problems and his jaw condition.  Due process 
requires that the RO consider all records and provide the 
veteran with a related supplemental statement of the case 
unless initial consideration of the evidence is waived by the 
representative or the veteran that has not been done in this 
case.  38 C.F.R. § 20.1304(c) (2000).  As such, each of the 
veteran's claims must be remanded.

In addition, a VA consultation record, dated in April 1999, 
shows that the veteran was evaluated for residuals of TMJ 
(temporomandibular joint) problems and that he was 
recommended for evaluation and treatment at a VA medical 
facility.  It was noted that he probably needed a total TMJ 
replacement on the left side.  Any reports of the veteran's 
treatment or evaluations for jaw problems after April 1999 
are relevant to the claim for an increased evaluation for 
residuals of a fractured jaw and should be obtained.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

VA has the duty to provide the veteran with an examination to 
obtain sufficient clinical findings to determine the severity 
of the residuals of a fractured jaw.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court) held that in evaluating a service-connected 
disability, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 (2000) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 (2000).  
The Court held that a diagnostic code based on limitation of 
motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
(2000) does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination.

With regard to the claims for an increased evaluation for 
major depression and a higher rating for headaches, the duty 
to assist the veteran includes providing thorough and 
contemporaneous medical examinations that take into account 
prior medical evaluations and treatment.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for psychiatric problems, 
dental or oral conditions, and headaches 
since April 1999, and since service, for 
any left eye problems.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file, 
including the VA reports of any 
evaluations or treatment for jaw problems 
since April 1999.

2.  The RO should issue the veteran a 
Supplemental Statement of the Case 
containing the pertinent laws and 
regulations the finality of the veteran's 
left eye disability.  38 C.F.R. § 19.29 
(2000).

3.  The veteran should be schedule for a 
VA psychiatric examination to determine 
the severity of his major depression.  
All indicated studies should be performed 
and all clinical findings reported in 
detail.  The examiner should provide a 
GAF or global assessment of functioning 
under the provisions of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV) that is to be 
used in the evaluation of the veteran's 
major depression.  In order to assist the 
examiner in providing the requested 
information, the veteran's claims folders 
must be made available and reviewed prior 
to the examination.

4.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the severity of the residuals 
of the fractured jaw.  The examiner 
should express an opinion as to whether 
or not there is severe painful motion or 
weakness with TMJ articulation.  The 
examiner should be asked whether pain or 
weakness significantly limits functional 
ability during flare-ups or when the jaw 
is used repeatedly over a period of time.  
The examiner should also be asked to 
determine whether the TMJ exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  The 
examiner should support the opinions by 
discussing medical principles as applied 
to specific medical evidence in this 
case.  In order to assist the examiner in 
providing the requested information, the 
claims folders must be made available to 
the him or her and reviewed prior to the 
examination.

5.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the severity of his headaches.  
All indicated studies should be performed 
and all clinical findings reported in 
detail.  The examiner should express 
opinions as to the frequency and severity 
of the headaches.  In order to assist the 
examiner in providing the requested 
information, the claims folders must be 
made available to him or her and reviewed 
prior to the examination.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If any 
of the benefits sought on appeal remains 
denied, the veteran and, if appropriate, 
his representative, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


